UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7536


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

HECTOR JOSE CARRANZA,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:20-cr-00203-CCE-5)


Submitted: February 17, 2022                                 Decided: February 23, 2022


Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hector Jose Carranza, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hector Jose Carranza appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), and denying his motion for the

appointment of counsel. After reviewing the record, we conclude that the district court did

not abuse its discretion in denying Carranza’s motions. See United States v. Kibble, 992

F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021) (stating standard of review).

Accordingly, we affirm the district court’s order. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2